1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 SARAH MANN,

 8          Petitioner-Appellee,

 9 v.                                                                           NO. 31,410

10 FARRELL THURSTON,

11          Respondent-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 James T. Martin, District Judge


14 Holt, Babington, Mynatt, Martinez, P.C.
15 Blaine Mynatt
16 Las Cruces, NM

17 for Appellee

18 Martin, Lutz, Roggow & Eubanks, P.C.
19 David P. Lutz
20 Las Cruces, NM

21 for Appellant

22 Law Office of Marci Beyer
23 Marci Beyer
24 Las Cruces, NM
 1 Guardian ad litem


 2                             MEMORANDUM OPINION

 3 WECHSLER, Judge.

 4        Appellant (“Father”) appeals from an order denying the child support

 5 modification portion of his motion to reconsider filed August 4, 2009. [RP 347] We

 6 proposed to affirm in a notice of proposed summary disposition, and Father has filed

 7 a timely memorandum in opposition. After duly considering the arguments made by

 8 Father in his memorandum in opposition, we remain unpersuaded that affirmance

 9 would be in error. Therefore, we affirm the district court’s order denying the child

10 support modification portion of Father’s motion to reconsider.

11        As discussed more completely in our notice of proposed summary disposition,

12 Father filed a motion on August 4, 2009, asking the district court to reconsider some

13 of its earlier orders, and requesting in part that the district court issue a protective

14 order for the release of Father’s financial information for child support determination

15 and then recalculate child support in light of the change in Father’s financial

16 circumstances. [RP 265-269] After a hearing, the district court entered an order on

17 Father’s motion on November 30, 2009. [RP 305-307] As to child support

18 recalculation, the district court found that this issue was not ripe because Father had


                                              2
 1 yet to furnish his financial information. [RP 306] The court ordered the parties to

 2 prepare a stipulated protective order regarding disclosure of financial information.

 3 [RP 306] The district court also instructed the parties to engage in good faith efforts

 4 to agree on a recalculated amount of child support after Father disclosed his financial

 5 information. [RP 306] If the parties were unable to agree upon reasonable support

 6 payments, they should request a hearing for determination by the district court. [RP

 7 306]

 8        A stipulated protective order for disclosure of the parties’ financial information

 9 was filed the same day. [RP 303] Apparently, Mother had already provided her

10 financial records to Father. [RP 295]

11        On May 11, 2011, Father requested a setting on the child support modification

12 portion of [his] motion to reconsider and withdraw the appointment of the guardian

13 ad litem, determine educational placement, child support modification, protective

14 order. [RP 346] In his request for setting, he gave no indication as to whether he had

15 complied with the November 30, 2009 order. Furthermore, his request for setting was

16 not accompanied by a motion or any other information or exhibits. See Rule 1-

17 007.1(A) NMRA (“All motions, except motions made during trial, or as may be

18 permitted by the court, shall be in writing and shall state with particularity the grounds

19 and the relief sought.”); and Rule 1-007.1(G) (“A request for hearing shall be filed at


                                               3
 1 the time an opposed motion is filed.”). In short, there is nothing in the record to

 2 indicate that Defendant ever complied with the November 30, 2009 order by providing

 3 the required financial information to Mother, or by engaging in good-faith efforts with

 4 Mother to reach an agreement on child support.

 5        Based upon Father’s failure to do more than request a “setting” without making

 6 any showing of compliance with the earlier order, we proposed to affirm. We also

 7 proposed to affirm because we erroneously characterized Father’s request for hearing

 8 on May 11, 2011 as a motion to reconsider. Father has corrected our error, and we

 9 now understand that his May 11, 2011 filing was a request for a hearing on the issue

10 of child support that was not ripe at the time of the district court’s November 30, 2009

11 order. Nonetheless, as discussed in our previous notice, our review of the record

12 indicates that the district court did not err in denying Father’s request for a hearing

13 because Father never apprised the district court of whether he had complied with its

14 previous order to furnish financial information or negotiate in good faith with Mother.

15 See Rule 1-007.1(A) and (G). [RP 306, 346]

16        In his memorandum in opposition, Father claims that his request for a hearing

17 on May 11, 2011 was in keeping with the district court’s November 30, 2009 order.

18 [MIO 2] He appears to argue that by requesting a setting, he is indicating compliance

19 with the terms of the district court’s earlier order to provide the requisite financial


                                              4
 1 information and engage in good-faith efforts with Mother to agree on a recalculated

 2 child support amount. [MIO 4] We are unpersuaded because, as previously

 3 discussed, the hearing request is not accompanied by any motion or exhibits, and it

 4 makes no mention of compliance with the district court’s earlier order nor does it set

 5 forth any reasons why the district court should conduct a hearing. Moreover, Father

 6 does not assert in his memorandum in opposition to our calendar notice that he

 7 complied with the district court’s November 30, 2009 order.

 8        Father also claims he did not need to provide any additional information with

 9 his hearing request because the grounds for recalculating child support were set forth

10 at the time he filed his motion on August 4, 2009. [MIO 5] However, the district

11 court specifically found that, at that time, Father’s motion was not ripe. [RP 306]

12 Father never informed the district court if or how circumstances had changed since its

13 earlier order when the issue was not yet ripe. [RP 346]

14        Father also repeats the argument made in his docketing statement that child

15 support can be modified based upon a change in circumstances. [MIO 6-7; DS 4-5]

16 See NMSA 1978, § 40-4-11.4(A) (1991); Spingola v. Spingola, 91 N.M. 737, 742, 580

17 P.2d 958, 963 (1978). Although we agree with Father, this does not excuse him from

18 filing a motion with the district court indicating that he is now entitled to a hearing

19 because he has complied with the district court’s November 30, 2009 order.


                                              5
1 Conclusion

2        Based upon Father’s failure to apprise the district court of his compliance with

3 the requirements set forth in the district court’s November 30, 2009 order, we affirm

4 the district court’s order denying Father’s request for a hearing on the child support

5 modification portion of his motion to reconsider.

6        IT IS SO ORDERED.



7                                                _________________________________
8                                                JAMES J. WECHSLER, Judge
9 WE CONCUR:



10 __________________________________
11 MICHAEL D. BUSTAMANTE, Judge



12 __________________________________
13 J. MILES HANISEE, Judge




                                             6